Me. Cheeit Justice del Toko
delivered the opinion of the Court.
The dismissal of the appeal in the present ease is sought on the ground that the brief of the appellants fails to comply with the rules of this Court, and because the appeal is frivolous.
It appears from an examination of the brief that the same does not contain any assignment of the errors upon which' the appeal is based. It absolutely fails to comply with the requirements prescribed by Rules 42 and 43 of this Court and, therefore, in conformity with Rule 60 a dismissal of the appeal lies.
A further and stronger justification for such a decision is to be found in the fact that from an examination of the-record, of the appellant’s brief itself, of the motion to dismiss, and of the supplementary-brief; and after considering the oral argument of the appellee who was'the only party to appear at the hearing of the motion,- it clearly appears that the appeal is frivolous.
The appeal must be dismissed.